Exhibit 10.1
TERMINATION AGREEMENT
     This Termination Agreement (the “Agreement”) is entered into this 10th day
of June 2008 by and between Microbix Biosystems Inc. (“Microbix”) and ImaRx
Therapeutics, Inc. (“ImaRx”).
     Whereas, the parties have previously entered into a Letter of Intent, dated
May 6, 2008 (the “LOI”) outlining the general terms and conditions on which
Microbix proposed to acquire from ImaRx all of the assets related to ImaRx’s
urokinase business.
     Whereas, closing of the acquisition was contingent on the successful
accomplishment of conditions set for in the LOI.
     Whereas, the parties acknowledge that it will not be possible to satisfy
all of the conditions to closing and now desire to document the termination of
the LOI.
NOW, THEREFORE, the parties hereto agree as follows:

  1.   The Letter of Intent, dated May 6, 2008 is hereby terminated and each of
the party’s obligations there under is hereby terminated, provided that
Section 12. Confidentiality shall survive termination of the LOI.     2.   ImaRx
is free to enter into an “Alternative Transaction” as such term is defined n the
LOI and shall not be liable to make any payments to Microbix as a result of such
transaction.     3.   The parties hereby waive any and all claims, whether
stated in tort, contract, under a statute or regulation, or otherwise, they (
for themselves and their agents, employees, shareholders, officers or
affiliates) have or may have against the other for failure to close the proposed
acquisition, or in connection with, or arising out of any of the communications,
written or oral, they have had with respect to the Letter of Intent of any of
the subjects it addresses.

In Witness Whereof, the parties have executed this Agreement effective the date
written above.

                      Microbix Biosystems Inc.       ImaRx Therapeutics, Inc.  
 
 
                   
By:
  /s/ Mark Cochran        By:   /s/ Bradford Zakes     
 
 
 
         
 
    Its:   Director        Its: President & Chief Executive Officer    
 
                   

 